COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     David Ghazvini v. Toyota Motors Sales, USA, Inc.

Appellate case number:   01-21-00400-CV

Trial court case number: 1153009

Trial court:             County Civil Court at Law No. 4 of Harris County

       Appellant’s motion for rehearing is DENIED.

Judge’s signature: /s/ Gordon Goodman
                                Acting for the Court

Panel consists of Chief Justice Radack and Justices Goodman and Hightower

Date: August 30, 2022